      1:19-cv-01316-JBM-JEH # 13       Page 1 of 19                                       E-FILED
                                                              Thursday, 23 April, 2020 09:41:52 AM
                                                                     Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

WILLIAM LAYNE ROBERTS,                )
                                      )
        Plaintiff,                    )
                                      )
               v.                     )           Case No. 1:19-cv-01316
                                      )
MCLEAN COUNTY STATE’S                 )
ATTORNEY’S OFFICE; DON KNAPP, in )
his official capacity; KRISTEN        )
ALFERINK, in her individual capacity; )
JASON CHAMBERS, in his individual & )
official capacities; & MCLEAN COUNTY, )
                                      )
        Defendants.                   )

                             ORDER & OPINION

      Before the Court is Defendants’ Motion to Dismiss for Failure to State a Claim.

(Doc. 11). Plaintiff has responded (doc. 12), so the matter is ripe for review. For the

following reasons, the Motion is granted in part and denied in part.

                                   BACKGROUND 1

      Plaintiff William Layne Roberts has brought suit against Defendants McLean

County; McLean County State’s Attorney’s Office; current McLean County State’s

Attorney Don Knapp, in his official capacity; Assistant State’s Attorney Kristen

Alferink, in her individual capacity; and then-McLean County State’s Attorney Jason

Chambers, in his official and individual capacities.




1 All facts are derived from the Complaint and accepted as true under the applicable
legal standard.
      1:19-cv-01316-JBM-JEH # 13       Page 2 of 19



      Plaintiff began working at the McLean County State’s Attorney’s Office as an

Assistant State’s Attorney in 2016; he was placed under the direct supervision of

Defendant Alferink. (Doc. 1 at 1, 6). Shortly after he began, Defendant Alferink, who

was married, began sexually harassing Plaintiff; the harassment continued through

his termination in November 2017. (Doc. 1 at 2, 6). The harassment largely included

nonsexual touching and verbal communications, such as calling Plaintiff her

boyfriend and favorite work person, discussing the status of their relationship,

unnecessarily discussing details of sexual assault cases so as to discuss sex, and

discussing personal matters. (Doc. 1 at 7–8).

      Defendant Alferink would also make threatening statements to coerce Plaintiff

to play along; such statements included: “I have your job in my hands,” and “I have

done a lot of things behind the scenes and in front of the scenes to help you at work -

to make sure you don’t get fired - to make sure you are being the best attorney you

can be.” (Doc. 1 at 8–9). Additionally, she falsely told Plaintiff she had cancer among

other “fake emergencies” so as to engender sympathy and have a reason to talk to

Plaintiff. (Doc. 1 at 9). Defendant Alferink would also create reasons to be alone with

Plaintiff in closed-door meetings, micromanage his work, intervene between him and

Defendant Chambers and other supervisory personnel, and wait for him to leave the

office so they could walk to their cars together—all seemingly to create and maintain

a relationship with him. (Doc. 1 at 7–9).

      On November 22, 2017, Defendant Alferink entered Plaintiff’s office and closed

the door. (Doc. 1 at 10). “When Plaintiff attempted to leave, [Defendant] Alferink



                                            2
      1:19-cv-01316-JBM-JEH # 13        Page 3 of 19



grabbed his arm, leaned in toward him and attempted to kiss him.” (Doc. 1 at 10).

Later that day, Defendant Alferink had another supervisor summon Plaintiff into

that supervisor’s office where Defendant Alferink was waiting so she could speak to

Plaintiff privately about their relationship and the attempted kiss. (Doc. 1 at 10).

      Afterward, Plaintiff reported Defendant Alferink to Defendant Chambers, who

said he would “look into it.” (Doc. 1 at 11). According to the Complaint, Defendant

Chambers had personally witnessed Defendant Alferink’s conduct toward Plaintiff or

should have witnessed it (doc. 1 at 7), and Plaintiff had previously reported Defendant

Alferink’s conduct to no avail (doc. 1 at 11); the Complaint, however, does not specify

when the previous reports were made or to whom.

      The next day, Defendant Alferink sent a text message to Plaintiff stating:

““You need to spend time this weekend seriously looking for a new job.” (Doc. 1 at 11).

On November 29, 2017, Defendant Chambers terminated Plaintiff’s employment at

the McLean County State’s Attorney’s Office. (Doc. 1 at 11).

                                  LEGAL STANDARD

      To survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), the

complaint must contain a short and plain statement of the plaintiff’s claim sufficient

to plausibly demonstrate entitlement to relief. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555–57 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A plaintiff is not required to anticipate defenses or plead extensive



                                           3
      1:19-cv-01316-JBM-JEH # 13       Page 4 of 19



facts or legal theories; rather, the complaint merely must contain enough facts to

present a story that holds together. Twombly, 550 U.S. at 570; Swanson v. Citibank,

N.A., 614 F.3d 400, 404 (7th Cir. 2010). The Seventh Circuit has consistently noted

the essential function of Rule 8(a)(2) is to put the defendant on notice. Divane v. Nw.

Univ., 953 F.3d 980, 987 (7th Cir. 2020) (“A complaint must give the defendant fair

notice of what . . . the claim is and the grounds upon which it rests.” (internal

quotation marks omitted)).

      On review of a Rule 12(b)(6) motion, the Court construes the complaint in the

light most favorable to the plaintiff. United States ex rel. Berkowitz v. Automation

Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018). The Court also accepts all well-pleaded

factual allegations as true and draws all reasonable inferences from those facts in

favor of the plaintiff. Id. Allegations that are, in reality, legal conclusions are not

taken as true and cannot survive a Rule 12(b)(6) challenge. McReynolds v. Merrill

Lynch & Co., Inc., 694 F.3d 873, 885 (7th Cir. 2012).

                                     DISCUSSION

      The Complaint contains nine counts alleged against the various Defendants.

The instant Motion, however, only concerns Counts I–IV, which are each alleged

against all Defendants, collectively. 2 Count I alleges an equal protection claim.




2 “Group pleading”—that is, pleading a claim against all defendants without
specifically explaining who is liable for what—is discouraged. If the complaint fails
to explain why each defendant is respectively liable for the various claims, the
complaint has failed to adequately put the defendants on notice and may be dismissed
under Rule 12(b)(6) as to some or all defendants. Any amended complaint should be
drafted with this principle in mind.
                                          4
      1:19-cv-01316-JBM-JEH # 13       Page 5 of 19



Counts II and III allege First Amendment claims for, respectively, retaliation for

engaging in protected activities and for exercising the right to intimate association.

And Count IV alleges a substantive due process claim.

      Defendants move to dismiss the application of municipal liability alleged in

Counts I–IV and to dismiss Counts II–IV in full. The Court will first address the

arguments that Counts II-IV should be dismissed in their entirety and then will

discuss whether the Complaint adequately pleads municipal liability as to the

remaining claim(s).

I.    Count II – First Amendment Retaliation Claim against All Defendants

      “To establish a claim for retaliation in violation of the First Amendment, a

public employee first must prove that [his] speech is constitutionally protected.”

Forgue v. City of Chicago, 873 F.3d 962, 966 (7th Cir. 2017) (internal quotation marks

omitted and alteration in original). “A public employee’s speech is constitutionally

protected only if it: (1) was made as a private citizen; and (2) addressed a matter of

public concern.” Id. An employee’s failure to meet either element means “the

employee has no First Amendment cause of action based on his or her employer’s

reaction to the speech.” Id. (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)).

      “Sexual harassment is indeed an important matter, but not all speech relating

to sexual harassment enjoys constitutional protection.” McKenzie v. Milwaukee Cty.,

381 F.3d 619, 626 (7th Cir. 2004). “Purely personal grievances do not garner First

Amendment protection, including personal grievances about sexual harassment in

the workplace.” Gross v. Town of Cicero, Ill., 619 F.3d 697, 706 (7th Cir. 2010)

(internal citations omitted). Whether speech is a public or private concern depends
                                           5
      1:19-cv-01316-JBM-JEH # 13         Page 6 of 19



on the “content, form, and context of a given statement.” Campbell v. Towse, 99 F.3d

820, 827 (7th Cir. 1996).

      The Complaint suggests Plaintiff’s conversation with Defendant Chambers on

November 22, 2017—the ultimate report of sexual harassment which allegedly

resulted in his termination—was a private conversation wherein he officially

reported Defendant Alferink’s alleged harassment to their superior and which came

on the heels of, arguably, the most egregious encounter with her. (Doc. 1 at 2, 3, 11). 3

Consideration of the content, form, and context of this conversation indicates Plaintiff

reported the alleged harassment “solely for the private purpose of stopping [it].”

Kessel v. Cook Cty., No. 00 C 3980, 2001 WL 826914, at *4 (N.D. Ill. July 12, 2001).

While is true the content of “Plaintiff’s speech centered on information that can be

‘fairly considered’ as relating to matters of ‘political, social, or other concern to the

community’ and subjects of ‘legitimate news interest’ ” (doc. 12 at 4 (citation omitted)),

the form and context of his speech demonstrate it was not his desire to publicly blow

the whistle about sexual harassment in the McLean County State’s Attorney’s Office.

Rather, the goal of the communication was simply to make the harassment against

him stop, despite Plaintiff’s claims to the contrary in his Response (doc. 12 at 5, 6).

      Additionally, “when public employees make statements pursuant to their

official duties, the employees are not speaking as citizens for First Amendment

purposes, and the Constitution does not insulate their communications from



3 The Complaint suggests Plaintiff reported Defendant Alferink on multiple other
occasions (doc. 1 at 2, 3, 11) but does not detail any other reports, so the Court cannot
analyze the content, form, or context of such statements.
                                            6
      1:19-cv-01316-JBM-JEH # 13        Page 7 of 19



employer discipline.” Garcetti, 547 U.S. at 421. “Determining the official duties of a

public employee requires a practical inquiry into what duties the employee is

expected to perform, and is not limited to the formal job description.” Forgue, 873

F.3d at 967 (quoting Kubiak v. City of Chicago, 810 F.3d 476, 481 (7th Cir. 2016)).

The Seventh Circuit has held internally reporting workplace misconduct is within an

employee’s duties, particularly when the employee is a law enforcement official.

Kubiak, 841 F.3d at 481–82 (“[A]n employee who is verbally assaulted by a colleague

would be expected to report the inappropriate behavior to a supervisor.”). As with

verbal abuse, an internal report of sexual harassment to an employee’s and/or the

harasser’s superiors falls within the expected duties an attorney would perform.

      In his Response, Plaintiff argues the purpose of his speech was to “bring

wrongdoing to light” because it is a public concern. But that is not what Plaintiff did.

In the relevant speech, Plaintiff privately reported sexual harassment to his and his

harasser’s superior. 4 He did not publicly shed light on Defendant Alferink’s alleged

wrongdoings or report them to Defendant Chambers for the purpose of exposing them

on a wider scale prior to his termination. 5 And his report of sexual harassment by one



4 Plaintiff also suggests he reported the alleged harassment to others outside the
McLean County State’s Attorney’s Office after he was terminated. However, such
speech is irrelevant here; Plaintiff’s speech after the retaliatory event—his
termination—cannot serve as the protected conduct necessary to prove retaliation.
The same can be said for Plaintiff’s reliance on retaliation for his public concern
argument. (Doc. 12 at 4). The only speech relevant to his First Amendment claim is
his speech prior to his termination.
5 In that respect, Plaintiff’s reliance on Spiegla v. Hull, 371 F.3d 928, 937 (7th Cir.

2004) (Spiegla I), disapproved in later appeal, 481 F.3d 961 (7th Cir. 2007) (Spiegla
II) is misguided. Regardless, the Seventh Circuit in Spiegla II, 481 F.3d 965–67,
repudiated the very proposition in Spiegla I, 371 F.3d at 937, on which Plaintiff relies.
                                           7
       1:19-cv-01316-JBM-JEH # 13        Page 8 of 19



 superior—a very serious charge to be sure—is a far cry from the political corruption

 charge in Kristofek v. Village of Orland Hills, 712 F.3d 979, 984–86 (7th Cir. 2013),

 with respect to whether the speech was a public concern. If Plaintiff’s argument were

 accepted, any report of sexual harassment would be considered a public concern,

 which runs afoul of binding Seventh Circuit precedent, McKenzie, 381 F.3d at 626;

 Gross, 619 F.3d at 706.

       As a final note, Plaintiff suggests the Court ought to wait for a fuller record to

 determine whether his speech was a public or private concern. (Doc. 12 at 6).

 However, “whether speech is constitutionally protected is a question of law,” and facts

 demonstrating the speech was a public concern as opposed to a private concern must

 appear on the face of the complaint. Forgue, 873 F.3d at 966–67. But because

 Plaintiff’s claim is factually deficient as opposed to legally, he may file an amended

 complaint if he is able to cure the deficiencies identified herein.

II.    Count III – First Amendment Intimate Association Claim against All
       Defendants

       It seems neither party picked up on the fact the Seventh Circuit does not

 recognize a claim for interference with the right to intimate association under the

 First Amendment, so the briefing on this claim does not assist as much as it might.

       The Supreme Court has explained that the Constitution protects two
       distinct forms of free association. The first, freedom of expressive
       association, arises from the First Amendment and ensures the right to
       associate for the purpose of engaging in activities protected by the First
       Amendment. The second, freedom of intimate association, protects the
       right to enter into and maintain certain intimate human relationships.
       The freedom of intimate association receives protection as a
       fundamental element of personal liberty, and as such is protected by the
       due process clauses.


                                             8
        1:19-cv-01316-JBM-JEH # 13         Page 9 of 19



  Montgomery v. Stefaniak, 410 F.3d 933, 937 (7th Cir. 2005) (internal quotation marks

  and citations omitted); see also Roberts v. U.S. Jaycees, 468 U.S. 609, 617–18 (1984).

        To the extent Plaintiff’s claim—the freedom to associate or not associate—is

  asserted under the First Amendment, it is dismissed with prejudice. The claim may,

  however, proceed under the Due Process Clause of the Fourteenth Amendment if the

  Motion to Dismiss fails to identify a factual deficiency. Discussion of this claim under

  the Fourteenth Amendment framework appears in the next section.

III.    Counts III & IV – Substantive Due Process Claims against All
        Defendants

        The Due Process Clause of the Fourteenth Amendment prohibits state

  government from depriving “any person of life, liberty, or property without due

  process of law.” U.S. Const. amend. XIV, § 1. However, “[t]he scope of substantive due

  process is very limited.” Campos v. Cook Cty., 932 F.3d 972, 975 (7th Cir. 2019)

  (internal quotation marks omitted). “There are two types of substantive due process

  violations. The first occurs when the state actor’s conduct is such that it shocks the

  conscience. The second occurs when the state actor violates an identified liberty or

  property interest protected by the Due Process Clause.” T.E. v. Grindle, 599 F.3d 583,

  589 (7th Cir. 2010); see also Rochin v. California, 342 U.S. 165, 172–73 (1952); Meyer

  v. Nebraska, 262 U.S. 390, 399 (1923).

        The first step in any substantive due process claim is to identify “the interest

  said to have been violated” and determine whether it is fundamental. Christensen v.

  Cty. of Boone, Ill., 483 F.3d 454, 462 (7th Cir. 2007). The Complaint identifies two




                                             9
      1:19-cv-01316-JBM-JEH # 13        Page 10 of 19



liberty interests at issue: Plaintiff’s right to intimate association and his right to be

free from sexual harassment in the workplace. 6

    A.      Count III – Right to Intimate Association

         As previously stated, the freedom of intimate association is “a fundamental

element of personal liberty.” Montgomery, 410 F.3d at 937; see also Roberts, 468 U.S.

at 617–18. A claim for interference with an intimate association falls within the

second category of substantive due process claims, T.E., 599 F.3d at 589, and is

properly analyzed under Zablocki v. Redhail, 434 U.S. 374, 383–87 (1978), see

Montgomery, 410 F.3d at 937. “Zablocki establishes a two-part inquiry: if the

challenged policy imposes a direct and substantial burden on an intimate

relationship, it is subject to strict scrutiny; if the policy does not impose a direct and

substantial burden, it is subject only to rational basis review.” Id. at 938.

         Defendants’ Motion claims the “Complaint is devoid of factual allegations that

defendants took any action to prevent or prohibit Plaintiff from associating with his

wife.” (Doc. 11 at 5). 7 It is true Plaintiff must demonstrate some official policy or

possibly action by a McLean County State’s Attorney’s Office employee “impact[ed

his] ability to associate with” his wife. Id. at 938. The Complaint does not identify any



6 The Complaint also seems to assert the right to equal protection is a liberty interest
with respect to his substantive due process claims; however, the Equal Protection and
Due Process Clauses protect distinct rights and give rise to distinct causes of action.
7 The Motion also argues the Complaint fails because Plaintiff did not specifically

allege intent (doc. 11 at 6); however, neither Montgomery, Zablocki, nor Roberts state
allegations of intent are required to state a claim for interference with an intimate
association under the Fourteenth Amendment. Consequently, and because
Defendants’ statement to the contrary is devoid of any citation to authority, the
Motion fails on that point.
                                           10
      1:19-cv-01316-JBM-JEH # 13        Page 11 of 19



policy under which any actor at the McLean County State’s Attorney’s Office is

thought to have acted, though this is likely due to the fact Plaintiff did not rely on the

correct legal framework in asserting this claim.

       More importantly, though, the Complaint does not assert any Defendant took

any action because of Plaintiff’s marriage; rather, the Complaint asserts Defendants

took action—read, retaliated 8—because Plaintiff refused to have an extra-marital

affair with Defendant Alferink and reported her advances and conduct. (Doc. 1 at 17–

19). Indeed, given Defendant Alferink was herself married (doc. 1 at 6), Plaintiff’s

marriage seems to be of no moment with respect to her alleged expectation that

Plaintiff entertain her advances; it would appear she expected him to associate with

her regardless of whether he associated with his wife. In short, nothing in the

Complaint suggests Plaintiff was prevented or discouraged from associating with his

wife by anyone at the McLean County State’s Attorney’s Office, even though the

Response states Defendants intended to drive a wedge between Plaintiff and his wife

(doc. 12 at 8).




8 It should be noted that the “right to be free from retaliation for protesting sexual
harassment and sex discrimination is a right created by Title VII, not the [United
States Constitution]. Section 1983 provides a remedy for deprivation of constitutional
rights. It supplies no remedy for violations of rights created by Title VII.” Gray v.
Lacke, 885 F.2d 399, 414 (7th Cir. 1989). “Only when the underlying facts support
both a Title VII and a constitutional deprivation claim can a plaintiff maintain an
action under § 1983 and bypass the procedural requirements of Title VII.” Id. Any
amended complaint must comply with the principles espoused in Gray.
                                           11
      1:19-cv-01316-JBM-JEH # 13         Page 12 of 19



         For these reasons, Count III must be dismissed. Again, because the claim is

mostly factually deficient, Plaintiff may replead it if he is able to cure the deficiencies

identified herein.

    B.      County IV – Right to be Free from Sexual Harassment in the Workplace

         The right to be free from sexual harassment is not a fundamental right

protected by the Fourteenth Amendment. Sung Park v. Ind. Univ. Sch. of Dentistry,

692 F.3d 828, 832 (7th Cir. 2012) (citing Washington v. Glucksberg, 521 U.S. 702, 720

(1997)) (“The list of such rights and interests is, however, a short one, including things

like the right to marry, the right to have children, the right to marital privacy, the

right to contraception, and the right to bodily integrity.”) 9; see also Robinson v.

Leonard-Dent, No. 3:12-CV-417, 2013 WL 5701067, at *8 (N.D. Ind. Oct. 18, 2013),

amended, No. 3:12-CV-417, 2013 WL 12303991 (N.D. Ind. Nov. 21, 2013) (“Freedom

from sexual harassment is not on that list.”).

         This substantive due process claim thus survives only if “the state actor’s

conduct is such that it shocks the conscience,” T.E., 599 F.3d at 589, as the parties’

briefing suggests. See also Bettendorf v. St. Croix Cty., 631 F.3d 421, 426 (7th Cir.

2011) (“A government entity must have exercised its power without reasonable


9  Though Plaintiff does not attempt to argue his liberty interest in bodily integrity
was infringed, such an argument would nevertheless fail. “The liberty protected by
that clause includes bodily integrity, and is infringed by a serious, as distinct from a
nominal or trivial, battery”; “most batteries are too trivial to amount to deprivations
of liberty.” Alexander v. DeAngelo, 329 F.3d 912, 916 (7th Cir. 2003). The alleged
batteries here—nonsexual touching and an attempted kiss (if an attempted kiss is
battery at all)—are the type of nominal batteries which do not rise to the level of a
constitutional deprivation. See id. (noting “rape committed under color of state law is
. . . actionable under 42 U.S.C. § 1983 as a deprivation of liberty without due process
of law”).
                                            12
      1:19-cv-01316-JBM-JEH # 13         Page 13 of 19



justification in a manner that shocks the conscience in order for a plaintiff to recover

on substantive due process grounds.” (internal quotation marks omitted)); Rochin v.

California, 342 U.S. 165, 172 (1952). Plaintiff, however, fails to point the Court’s

attention to any case holding analogous sexual harassment is conscious-shocking,

and the Court has not found one. 10

      In   the   Court’s   estimation,    the   alleged   sexual   harassment—though

unwarranted and unacceptable—is at the mild end of the spectrum and a far cry from

conscience-shocking in a constitutional sense. See Geinosky v. City of Chicago, 675

F.3d 743, 750 (7th Cir. 2012) (finding nonsexual harassment was not conscience-

shocking); Christensen, 483 F.3d at 464 (finding a police officer’s prolonged “pattern

of on-duty conduct designed to harass, annoy, and intimidate” was not conscience-

shocking); Cty. of Sacramento v. Lewis, 523 U.S. 833, 834–35 (1998) (finding tactics

in high-speed chase were not conscience-shocking even though they unintentionally

resulted in fleeing suspect’s death); Robinson, 2013 WL 5701067, at *8 (“[R]un-of-the-

mill sexual harassment fall[s] on the side of being too trivial to amount to a

deprivation of liberty for constitutional purposes.”); Decker v. Tinnel, No. 2:04-CV-

227, 2005 WL 3501705, at *8 (N.D. Ind. Dec. 20, 2005) (finding no substantive due

process claim where male officer, during voluntary ride-along with 18–year–old

female, asked her to strip, repeatedly tried to kiss her, forced his hand between her

thighs, and groped her breasts); Nagle v. McKernan, No. 07 C 680, 2007 WL 2903179,



10 The right to be free from retaliation for reporting sexual harassment derives from
Title VII, not the Constitution. Gray, 885 F.2d at 414. Retaliation thus cannot give
rise to a substantive due process claim.
                                           13
      1:19-cv-01316-JBM-JEH # 13       Page 14 of 19



at *1– 2 (N.D. Ill. Sept. 28, 2007) (finding no substantive due process violation where

a fire marshal allegedly appeared at a woman’s place of work, gave her a love note,

and beckoned her to a secluded place in the office, where he leaned against the back

of the woman’s body and inhaled and exhaled while “intimately press[ing] his face

against the back of [the woman’s] head and neck.”); King v. Lienemann, No. CIV. 11-

130, 2011 WL 833977, at *4 (S.D. Ill. Mar. 4, 2011) (finding no substantive due process

violation where “on one occasion, [the defendant] pulled down his, [the plaintiff’s],

pants and underwear, seemingly without the use of force” (alteration in original)).

       Rather, sexual misconduct cases which shock the judicial conscience “deal

with repeated misconduct by a state actor over time that involves the exercise of force

and reaches, or closely approaches, the level of rape.” King v. Lienemann, No. CIV.

11-130, 2011 WL 833977, at *4 (S.D. Ill. Mar. 4, 2011) (citing Wudtke v. Davel, 128

F.3d 1057, 1064 (7th Cir. 1997), and Alexander v. DeAngelo, 329 F.3d 912, 916–17

(7th Cir. 2003)). In both Wudtke and Alexander, the batteries far surpassed what

would be considered nominal or trivial, so the courts determined the deprivation was

one of bodily integrity and thus analyzed the claim under the framework involving a

deprivation of a fundamental liberty interest. As previously stated, Plaintiff’s claim

does not meet that threshold.

      Plaintiff’s concession argument (doc. 12 at 10), though creative, is unavailing.

Failure to move to dismiss a claim constitutes waiver of the right to argue that claim

ought to be dismissed as factually deficient, Fed. R. Civ. P. 12(h)(1), not a concession

that the alleged facts are actually sufficient to state a claim. Moreover, there is a



                                          14
       1:19-cv-01316-JBM-JEH # 13        Page 15 of 19



 distinction between the level of egregiousness needed for an Illinois intentional

 infliction of emotional distress claim and a substantive due process claim. See

 Christensen, 483 F.3d at 466 (reversing the dismissal of an Illinois intentional

 infliction of emotional distress claim despite affirming the dismissal of a substantive

 due process claim because the alleged conduct was not conscience-shocking in a

 Constitutional sense).

       In sum, having found the allegations fail to shock the conscience, Count IV

 must be dismissed. Though the Court seriously doubts Plaintiff omitted allegations

 of conduct more egregious than those alleged in the Complaint, Plaintiff may replead

 Count IV if he is able to demonstrate sufficiently shocking conduct.

IV.    Count I – Monell Liability for the Municipal Defendants

       Finally, Defendants challenge the municipal liability alleged in Counts I–IV. 11

 Having dismissed Counts II–IV, the Court need only consider whether Count I

 sufficiently alleges liability under Monell v. Department of Social Services of City of

 New York, 436 U.S. 658 (1978).

       “To establish municipal liability, a plaintiff must show the existence of an

 ‘official policy’ or other governmental custom that not only causes but is the ‘moving

 force’ behind the deprivation of constitutional rights.” Teesdale v. City of Chicago, 690

 F.3d 829, 833 (7th Cir. 2012). “[T]he critical question under Monell, reaffirmed in Los


 11Because suits against municipal officials in their official capacity are treated as
 suits against the municipality itself, Hafer v. Melo, 502 U.S. 21, 25 (1991), the naming
 as defendants McLean County; McLean County State’s Attorney’s Office; current
 McLean County State’s Attorney Don Knapp, in his official capacity; and then-
 McLean County State’s Attorney Jason Chambers, in his official capacity, was
 unnecessarily duplicative.
                                            15
      1:19-cv-01316-JBM-JEH # 13        Page 16 of 19



Angeles County v. Humphries, 562 U.S. 29 . . . (2010), is whether a municipal (or

corporate) policy or custom gave rise to the harm (that is, caused it), or if instead the

harm resulted from the acts of the entity’s agents.” Bradley v. Vill. of Univ. Park, Ill.,

929 F.3d 875, 884 (7th Cir. 2019) (quoting Glisson v. Ind. Dep’t of Corr., 849 F.3d 372,

379 (7th Cir. 2017) (en banc)). “Determining what caused the violation is crucial

because Monell held that municipalities are not liable for the torts of their employees

under the strict-liability doctrine of respondeat superior, as private employers are.”

Id. (internal quotation marks omitted). Rather, municipalities “are liable for damages

under [42 U.S.C.] § 1983 only for violations of federal rights that occur ‘pursuant to

official municipal policy of some nature.’ ” Id. (quoting Monell, 436 U.S. at 691).

      “The “official policy” requirement for Monell claims is ‘intended to distinguish

acts of the municipality from acts of employees of the municipality’ and to limit

liability to ‘action for which the municipality is actually responsible.’ ” Id. (quoting

Pembaur v. City of Cincinnati, 475 U.S. 469, 479–80 (1986)). An official policy may be

adequately pled by facts demonstrating:

      (1) “the action that is alleged to be unconstitutional implements or
      executes a policy statement, ordinance, regulation, or decision officially
      adopted and promulgated by that body’s officers,” or (2) the
      “constitutional deprivations [were] visited pursuant to governmental
      ‘custom’ even though such a custom has not received formal approval
      through the body’s official decisionmaking channels,” or (3) the
      deprivation was made by its lawmakers or by those whose edicts or acts
      may fairly be said to represent official policy.

Id. (alterations in original) (quoting Monell, 436 U.S. at 690–91, 94).

      A municipal “defendant need not ‘participate[ ] directly in the deprivation’ for

liability to follow under § 1983.” Backes v. Vill. of Peoria Heights, Ill., 662 F.3d 866,


                                           16
      1:19-cv-01316-JBM-JEH # 13         Page 17 of 19



869–70 (7th Cir. 2011) (alteration in original) (quoting Sanville v. McCaughtry, 266

F.3d 724, 740 (7th Cir. 2001)); Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir.

2003) (noting municipal liability may arise under Monell for a municipality’s

deliberate indifference to constitutional violations). In such a case, official

policymakers “must know about the conduct and facilitate it, approve it, condone it,

or turn a blind eye for fear of what they might see. They must in other words act

either knowingly or with deliberate, reckless indifference.” Backes, 662 F.3d at 870

(internal quotation marks omitted). Such action or inaction may give rise to liability

not only in a supervisor’s official capacity, if the supervisor is an official policymaker,

but also in his or her individual capacity. See Palmer, 327 F.3d at 594; Clay v. Conlee,

815 F.2d 1164, 1168–70 (8th Cir. 1987) (“[W]hen supervisory liability is imposed, it

is imposed against the supervisory official in his individual capacity for his own

culpable action or inaction in the training, supervision, or control of his

subordinates.”).

      The constitutional deprivation alleged here is an equal protection violation in

that Plaintiff was denied equal protection when he was allegedly subjected to

pervasive sexual harassment in the workplace. Valentine v. City of Chicago, 452 F.3d

670, 682 (7th Cir. 2006), as amended (July 6, 2006). (“Sexual harassment by a state

employer constitutes sex discrimination in violation of the equal protection clause.”).

Again, however, the “right to be free from retaliation for protesting sexual

harassment and sex discrimination is a right created by Title VII, not the equal




                                            17
      1:19-cv-01316-JBM-JEH # 13        Page 18 of 19



protection clause.” Gray, 885 F.2d 414. Consequently, only the sexual harassment,

and not the retaliation, may be considered.

      The Complaint has sufficiently alleged Monell liability to survive a Rule

12(b)(6) motion. Plaintiff alleges both Defendant Chambers and Defendant Alferink

were policymakers and supervisors within the McLean County State’s Attorney’s

Office. 12 (Doc. 1 at 4). Indeed, Defendant Chambers was the State’s Attorney at the

time of the alleged events and therefore had ultimate policymaking power and was

the ultimate supervisor. (Doc. 1 at 4). The Complaint further alleges Defendant

Chambers witnessed the alleged sexual harassment and did nothing to stop it (doc. 1

at 7), meaning he “turn[ed] a blind eye” or possibly condoned it. Moreover, when

Plaintiff complained of Defendant Alferink’s misconduct to Defendant Chambers, he

did nothing about it other than fire Plaintiff. (Doc. 1 at 2, 3, 11). Taken as true, these

allegations are sufficient to demonstrate the ultimate supervisor and policymaker of

the McLean County State’s Attorney’s Office acted with a conscious disregard and/or

deliberate indifference to ongoing, pervasive sexual harassment perpetrated against

Plaintiff by Defendant Alferink. See Valentine, 452 F.3d at 683 (“[A] a plaintiff can

make an ultimate showing of sex discrimination . . . by showing that the conscious



12 Defendant Alferink is sued in her individual capacity, not in her official capacity.
Her status and actions, therefore, are irrelevant to the Monell and supervisory
liability inquiries. Moreover, the supervisory liability theory is not necessary to hold
Defendant Alferink liable for her own conduct; supervisory liability is a theory which
holds a supervisor liable for the acts of a subordinate, typically when the
subordinate’s acts are the result of “a breach of the supervisor’s duty to train,
supervise, or control the actions of subordinates.” Clay, F.2d at 1170. The only basis
for Defendant Alferink’s liability for Count I alleged in the Complaint is her personal
liability for her own conduct.
                                           18
      1:19-cv-01316-JBM-JEH # 13         Page 19 of 19



failure of the employer to protect the plaintiff from the abusive conditions created by

fellow employees amounted to intentional discrimination.”).

      For these reasons, Defendants’ request to dismiss the municipal liability

alleged in Count I is denied.

                                       CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss for Failure to State

a Claim (doc. 11) is GRANTED IN PART and DENIED IN PART; Counts II, III, and

IV are DISMISSED WITHOUT PREJUDICE. If Plaintiff is able to cure the factual

deficiencies identified herein, he may file an amended complaint within twenty-one

(21) days of the date of this Order.



SO ORDERED.

Entered this 23rd day of April 2020.

                                                          s/ Joe B. McDade
                                                       JOE BILLY McDADE
                                                 United States Senior District Judge




                                           19
